DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment, filed 2/11/22, with respect to claims 4, 7, 11, 14, 17, and 19 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejections of claims 4, 7, 11, 14, 17, and 19 have been withdrawn. 

Allowable Subject Matter
Claims 2-10, 12-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 2-10, 12-18, and 20, the prior art does not disclose a focus control device and method with the combination of limitations specified in the claimed invention, specifically the limitations of:
a processor that, with ranging data corresponding to a plurality of focus detection regions being arranged in order of short distance, performs focus adjustment based on ranging data remaining after excluding ranging data in a specified range from ranging data representing a closest range, wherein: as the specified range, the processor sets a number of ranging data, or sets a specified defocus amount range, based on number or size of the focus detection regions, as stated in claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs